 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers and Helpers,AFL-CIO, Local Lodge No 1 and Union Oil ofCalifornia Case 13-CB-11733December 29, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn January 23, 1989, Administrative Law JudgeRichard A Scully issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel and the ChargingParty filed answering briefsThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, InternationalBrotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Helpers, AFL-CIO,Local Lodge No 1, its officers, agents, and representatives, shall take the action set forth in theOrder'The Respondent has excepted to some of the judge s credibility findings The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products 91 NLRB 544 (1950) enfd 188 F 2d 362 (3d Cu. 1951)We have carefully examined the record and find no basis for reversingthe findingsIn adopting the judge s finding that the Respondent was responsible forthe picket line misconduct we note that its officials or picket captainswere present at each incident of misconduct that the Respondent s authonzed pickets were involved in each incident and that the Respondentdid nothing to disavow the conduct or to investigate the identity of 20 to40 strangers who were present at its packet line daily or the 200strangers there on April 25 We find it unnnecessary to rely on AvisRent A Car System 280 NLRB 580 (1986)Richard S Andrews Esq for the General CounselCharles Orlove Esq of Chicago Mims for the RespondentKay Ann Hoogland Esq of Chicago Illimos, for theCharging PartyDECISIONRICHARD A SCULLY Administrative Law Judge On acharge filed on April 8, 1987, by Union Oil of California(the Employer) the Regional Director for Region 13National Labor Relations Board (the Board) issued acomplaint on May 8, 1987 alleging that InternationalBrotherhood of Boikrmakers, Iron Shipbuilders Blacksmiths, Forgers and Helpers AFL-CIO Local LodgeNo 1 (the Union) had committed violations of Section8(b)(1)(A) of the National Labor Relations Act (theAct) The Union filed a timely answer denying that ithad committed any violation of the ActA hearing was held in Chicago Illinois on October 13and 14 1987 at which all parties were given a full opportumty to participate to examine and cross examinewitnesses and to present other evidence and argumentBriefs submitted on behalf of the parties have been givendue consideration On the entire record and from my observation of the demeanor of the witnesses, I make thefollowingFINDINGS OF FACTI THE BUSINESS OF THE EMPLOYERAt all times material the Employer was a corporationwith an office and place of business in Lemont Illinoisengaged in the business of manufacturing petrochemicalsDuring the calendar year 1986 in the course and conduct of its business, the Employer purchased and received at its Lemont facility products goods and matenals valued in excess of $50 000 directly from points located outside of the State of Illinois The Respondentadmits and I find that the Employer is an employer engaged in commerce within the meaning of Section 2(2)(6), and (7) of the ActII THE LABOR ORGANIZATION INVOLVEDThe Respondent admits and I find that it is a labor organization within the meaning of Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA Background FactsDunng March and April 1987' a portion of UnionOil s Lemont refinery was involved in a turnaround, apre scheduled period during which a processing unit istaken out of service for inspection and maintenance Thevolume of work performed during this turnaround wasextensive and required Union Oil to contract for outsidecraftsmen to supplement its own work force Both unionand nonunion contractors were employed during theturnaround Among the nonunion contractors was Southlake Welding which was engaged in performing boilermaker work from March 30 through April 25 In connection with the turnaround Union Oil established separate entrances to the refinery for union and nonunioncontractors The entrance for nonunion contractors wason 135th street, which runs parallel to the refinery ssouthern border, and was designated as Gates 1 and 2which referred to the outer and inner gates at this singledrive through entryway A sign was posted near this entrance with the names of the contractors that were to useit including Southlake WeldingThe Respondent s business manager, Robert McDonough, testified that he learned that Southlake Weldingwas involved in the turnaround doing the same tradework as the Union s members According to McDonough there had been a previous problem with South' Hereinafter all dates are in 1987297 NLRB No 75 BOILERMAKERS LOCAL I (UNION OIL)525lake Welding McDonough sent a letter to Southlakeasking whether it would provide the wages and fringebenefits prevailing in the area and stating that, in the ab-sence of proof that Southlake would meet area standards,the Union would "engage in peaceful picketing to advisethe public" When he received no response to his letter,McDonough and Assistant Business Manager AnthonyPanozzo discussed the matter and authorized and ar-ranged for a picket line at the Union Oil refinery com-mencing on April 8 Picket signs were prepared bearingthe names of the Union and Southlake and were carriednear Gates 1/2 by individuals who were members of theUnion or retirees Two to six sign-carrying pickets wereat the Union Oil facility a total of 15 days between April8 and 25 for approximately 12 hours each day The sign-carrying pickets were paid $10 per day by the UnionB April 8, 1987The Respondent's picket line at Gates 1/2 commencedon April 8 at 6 a m For about the next 2 hours, in addi-tion to four sign-carrying picketers, identified by Pan-ozzo as persons the Union had authorized to picket,there were approximately 35 other people milling aroundat the end of the driveway leading to Gates 1/2 Pan-ozzo was also present Between 6 30 and 645 a m, apickup truck was driven up and parked at an angleacross the driveway The driver got out of the trucklocked the doors and walked away The truck remainedin the driveway for approximately 40 minutes untilpolice summoned by Union Oil arrived and had it towedaway After the truck was parked, the picketers who hadbeen standing to either side of the driveway moved intothe dnveway and stood near the truck A videotape ofthe scene shows very little room between the east side ofthe driveway and the front of the truck and enoughroom between the west side of the driveway and theback of the truck for a vehicle to pass by if it went upon the curb along the driveway entranceAfter the truck was abandoned in the driveway, nu-merous vehicles entered Gates 1/2 either by jumping thecurb on the west side of the driveway or by comingover the gravel shoulder on the outside of the curb Avideotape of the scene shows that about 10 minutes afterthe truck was abandoned, the pickets moved out beyondthe rear of the truck and completely filled the drivewayrequiring vehicles to come across the shoulder on thewest in order to enter One of the cars attempting tocome across the shoulder was unable to do so and even-tually backed up and drove away on 135th street to theeast As it pulled away, it was struck by a rock thrownby one of the picketers There is no allegation that theUnion was responsible for the pickup being abandoned inthe driveway and no evidence to suggest that it couldhave anticipated that it would happen However, It isclear that once the pickup was placed in the drivewaythe picketers took advantage of it to make entrance torefinery more difficult by moving into and obstructingthe part of the driveway that was still open and forcingthe vehicles trying to enter to do so by crossing theshoulder Those drivers who were unwilling to driveacross the shoulder or whose vehicles could not make itacross the shoulder were prevented from entering Thisinterference with employees' ability to enter the refinerywas unlawful coercion 2C April 9, 1987Carl Bingham, a security guard stationed at Gates 1/2on April 9, testified that he arrived at the area about 6a m and observed approximately 30 picketers Four werecarrying signs identifying the Respondent At 9 30 a mhe observed two persons walk up from the west anddrop nails onto the driveway About 10 to 15 minuteslater he observed one of the persons he had seen drop-ping nails walking across the driveway carrying one ofthe Respondent's signsAnthony Panozzo testified that he was at the picketline on the morning of April 9 from 6 until after 8 a mwhen he left He returned about noon When he leftthere were no nails in the driveway, but when he re-turned he did see some nails He asked the man he left incharge, William O'Malley, where they came from andwas told that someone other than the assigned picketshad scattered them O'Malley and the other pickets hadpicked up some of the nails and Panozzo also picked up"quite a few" that were still on the drivewayWilliam O'Malley testified that he and one other man,Richard Rohas, carried Union signs at the picket line onApril 9 He was not aware of the presence of any nailsuntil someone from the refinery came out and com-plained about there being nails in the driveway O'Mal-ley then noticed a "few" nails which he and Rohaskicked to the side or threw in a barrel by the drivewayO'Malley said that he and Rohas did not put the nailsthere, that there were 20 or 25 other people present atthe picket line, and that he did not try to find out howthe nails got there The evidence shows that nails weredropped in the driveway and, based on the credited testi-mony of Bingham, I find that the picketers were respon-sible for them It is clear that such activity is coerciveand unlawful 3D April 25, 1987About 200 people were present at the picket line be-tween 6 and 8 a m on April 25, the last day that South-lake Welding was scheduled to be working on this turna-round McDonough and five or six sign-carrying picketswere also present and Panozzo was there for about one-half hour As vehicles attempted to enter Gates 1/2, theywere pelted with rocks, hex nuts, eggs, and liquids Vari-ous picketers shouted abuse and spit at the entering vehi-cles and nails were scattered across the driveway Fiveor six police officers were present and had to move pick-eters out of the way in order for the vehicles to enterAt one point, the driver of a pickup truck stopped in thedriveway, got out, and challenged the picketers whosurged forward causing injury to a police officer whowas pinned against the truck when it started forward Atleast one picketer was arrested that morning The evi-dence, including a videotape of the scene, establishes that2 Iron Workers Local 455 (Stokvis Multi-Ton), 243 NLRB 340 (1979)Metal Polishers Local 67 (A/co-Cad Nickel), 200 NLRB 335, 336 (1972)2 Machinists Local 724 (Avis Rent-A-Car) 280 NLRB 580 (1986) 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe picketers engaged in numerous coercive and unlawful acts including blocking ingress dropping nails spitling and throwing rocks, liquids and other objects at vehides as they attempted to enter the refineryThe complaint alleges that the Respondent is responsible for the conduct of the picketers and that the Inc'dents described above violated Section 8(b)(1)(A) of theAct The General Counsel contends that the Respondentauthorized and sanctioned the picket line that its agentsand representatives were present when the misconductoccurred and that they either participated in condonedor failed to control the pickets or to prevent the misconduct The Respondent contends that the evidence fails toestablish that the individuals it authorized to be on thepicket line engaged in any misconduct and that it cannotbe held responsible for other persons unrelated to theUnion who were present at the picket line and engagedin unlawful conductAnalysis and ConclusionsUnlike the cases relied on by the Respondent mvolving situations where the evidence did not establish thatthe unions involved had instigated supported ratifiedor encouraged the picket lines on which illegal activities occurred 4 here there is clear evidence includingthe admissions of Union Officials McDonough and Panozzo that the Respondent did authorize the picket line atthe Union Oil refinery Having authorized this picketline the Respondent was obligated to maintain controlover it or to be liable for the consequences of its failureto do so This rule is longstanding and is clearly stated inBoilermakers Local 696 (Kargard Co) 5[W]here a union authorizes a picket line it is required to retain control over the picketing If aunion is unwilling or unable to take the necessarysteps to control its pickets it must bear the responsibility for their misconduct If a union authorizes apicket line without supervision or control it mustbear the responsibility for misconduct on the picketline If a union exercises control and supervision ona picket line properly disavows and corrects misconduct naturally such misconduct would notappear to be pursuant to its authorityThe Respondent takes the position that it has responsibatty only for the conduct of the persons that it assignedto picket and not for any unidentified strangers whomay have been present at the picket line 6 The evidenceestablishes that the Respondent was aware from the veryfirst day that between 20 and 40 persons were appearingat the picket line each day It also establishes that therewere no pickets present at Gates 1/2 before April 8 orafter April 25 the dates between which the Respondent s4 E g Vine Workers (Fletcher Mining) 271 NLRB 20 (1984) PlumbersLocal 195 (McCormack Young) 233 NLRB 1087 (1977)196 NLRB 645 647 648 (1972) See Telephone Answering ServiceUnion Local 780 (Federated Communications) 276 NLRB 507 510 (1985)6 1 find the testimony that many of the picketers vehicles had Boilermakers bumper stickers and that when they left the picket line manypicketers drove Into the refinery through the gate reserved for unioncontractors is not sufficient to establish that they were members of theRespondentpicket line was in place and that pickets carrying the Respondent s signs were present each of the days that theincidents described in the complaint occurred AlthoughMcDonough claimed he did not know who the strangers were and that he had instructed his pickets to havenothing to do with them the evidence establishes thatthe sign carrying pickets freely mingled with the otherspresent and that they appeared to be pursuing a commonpurpose 7 From no later than early in the morning of thefirst day of picketing the Respondent was aware of theprobability of incidents of misconduct but it failed totake any measures to prevent such misconduct NeitherMcDonough nor Panozzo took any meaningful action toinvestigate who was responsible for the incidents of misconduct occurring at the picket line Likewise they tookno affirmative action to correct or prevent acts of misconduct but sought to take refuge in the alleged beliefthat since police officers (whom they did not arrangefor) were present everything was safe and sound 8Their action in ignoring the picket line misconduct theyeither observed or were informed about served to ratifyand support such misconduct 9 Under the circumstancesI find that the Respondent was responsible for all of thepicketers present on the picket line and not just those itspecifically assigned and paid to be there 10 Consequently I find that the Respondent violated Section 8(b)(1)(A)of the Act by engaging in mass picketing and obstructingthe entrance to the refinery by scattering nails in thedriveway and by spitting on and throwing rocks liquidsand other objects at the vehicles of employees as theyentered the refineryCONCLUSIONS OF LAW1 The Respondent, International Brotherhood of Boilermakers Iron Shipbuilders Blacksmiths Forgers andHelpers AFL-CIO Local Lodge No 1 is a labor orgamzation within the meaning of Section 2(5) of the Act2 Union Oil of California is an employer engaged incommerce within the meaning of Section 2(2) (6) and(7) of the Act7 Union responsibility is measured not by self serving testimony as towhat may or may not have been told to the pickets but by the conductwhich the Union permitted or condoned Iron Workers Local 455(Stokws Multi Ton) supra at 343 Despite its claims that numerous strangers were appearing at the picket line and were responsible for the misconduct that occurred at no time did the Respondent take any action toidentify them to control them to disassociate itself from them or to disavow their actions6 I do not credit the self serving testimony of Panozzo concerning hisalleged efforts to get vehicles through by instructing picketers to getback and let them go through or that of McDonough that he discontmued the picket line because he didn t like the look of things on April 25and because there was a large group of unknown people interfering withhis peaceful picket line McDonough was aware that large groups ofstrangers were appearing at the picket line everyday He was presentduring the almost continual harassment spitting and rock throwing bypicketers for nearly 2 hours on April 25 before deciding to discontinuethe picket line I find It much more likely that his decision was based onthe fact that by 8 a m most of the employees had already entered therefinery on the last scheduled day of the turnarounda Meat Cutters Local 248 (Milwaukee Meat Packers) 222 NLRB 10231035 (1976)la See Machinists Local 724 (Avis Rent A Car) supra BOILERMAKERS LOCAL 1 (UNION OIL)5273 By reason of its unlawful activities described above,the Respondent has engaged in violations of Section8(b)(1)(A) of the Act4 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(b)(1)(A)of the Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act Al-though the General Counsel has requested a visitonalclause as a part of the Order in this case, there do notappear to be any special circumstances which wouldwarrant including oneOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers andHelpers, AFL-CIO, Local Lodge No 1, its officers,agents, and representatives, shall1 Cease and desist from(a)Restraining or coercing employees of Union Oil ofCalifornia or any other employer by preventing or im-peding such employees from entering the Union Oil ofCalifornia refinery at Lemont, Illinois, by scattering nailsin the driveway leading to the refinery, and by spittingat, throwing rocks, liquids or other objects at vehiclesentering or leaving the refinery premises(b)In any other manner restraining or coercing em-ployees in the exercise of rights guaranteed in Section 7of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a) Post at its business office and' meeting places,copies of the attached notice marked "Appendix "1211 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions and recommended Ordershall, as provided in Sec 102 48 of the Rules, be adopted by the Boardand all objections to them shall be deemed waived for all purposes12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading Posted by Order of the Nation-al Labor Relations Board shall read Posted Pursuant to a Judgment ofCopies of said notice, on forms provided by the RegionalDirector for Region 13, after being signed by Respond-ent's authorized representative, shall be posted by theRespondent immediately upon receipt and maintained for60 consecutive days in conspicuous places, including allplaces where notices to members are customarily postedReasonable steps shall be taken by the Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material(b)Furnish to the Regional Director for Region 13,signed copies of the aforementioned notice for posting byUnion Oil of California, if it is willing to do so, in placeswhere notices to employees are customarily posted(c)Notify the Regional Director in writing within 20days from the date of this Order what steps have beentaken to complythe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT restrain or coerce employees of UnionOil of California or any other employer by preventing orimpeding such employees from entering the Union Oilrefinery at Lemont, Illinois, by scattering nails in thedriveway of the refinery, or by spitting at, throwingrocks, liquids, or other objects at vehicles entering orleaving the refinery premisesWE WILL NOT in any other manner restrain or coerceemployees in the exercise of rights guaranteed in Section7 of the ActINTERNATIONAL BROTHERHOOD OF BOIL-ERMAKERS, IRON SHIP BUILDERS, BLACK-SMITHS, FORGERS AND HELPERS, AFL-CIO, LOCAL LODGE No I